Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Upon reconsideration, the application is allowable for the reasons set forth on pages 4-7 of the decision of the Patent Trial and Appeal Board (dated 04/14/2022), which is hereby incorporated by reference. As noted therein, and as argued on pages 6-7 of Appellant’s brief (see Appeal Brief, filed on 09/18/2019), the claimed invention requires “(a) initiating a configuration event notification by the BNC; (b) writing the configuration information as a file; (c) announcing the configuration information as a SCTE-104 request; (d) translating the SCTE-104 request into an SCTE-35 message; (e) translating the SCTE-35 message into an HLS playlist file; and (f) retrieving the HLS playlist file at the decoder”. To the extent Hasek may teach steps (e) – (f), the proposed combination would not benefit Elstermann’s sending the control messages to the encoder as SCTE-35 messages by packaging those messages into a manifest or playlist. The control messages of Elstermann have “no ‘geographical relevance’ to IP-enabled client devices that play back content via a media playlist’ and would not benefit from Hasek’s HLS playlist that is based on geographically relevance of the content or the considerations associated with each service group.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107. The examiner can normally be reached MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453